Title: From George Washington to Major General William Heath, 27 November 1779
From: Washington, George
To: Heath, William


        
          Sir
          [West Point, 27 Nov. 1779]
        
        You, being appointed to the command of the posts upon the North River, will forthwith proceed to West point or the Vicinity of it. All the posts on the North River from Kings Ferry

inclusively upwards will be comprehended within the limits of your command. The troops destined for the Garrison of these posts and under your immediate command will be the four Massachusetts Brigades—General Poors Brigade, stationed at Danbury, will also be subject to your direction should the enemy, by their movements in the course of the Winter seem seriously to threaten the Garrison of West point.
        I need not observe to you, that West point is to be considered as the first and principal object of your attention. I am persuaded you will neglect nothing conducive to its security, and will have the Works erecting for its defence prosecuted with all the Vigor and expedition in your power and that circumstances will admit of. You are fully sensible of their importance, and how much their completion will ease and disembarrass our future general operations.
        For the greater security of the detached Redoubts, and those upon Constitution Island, I had directed that the Bomb proofs (where there were any) should be fitted up for the lodgment of the Men stationed in them, and suitable Barracks erected for the Officers: And it is my wish that there should be in every Redoubt a sufficiency of covering for the Men and Officers destined for its defence—that should the enemy move up during such Weather as requires Men to be under shelter, they may remain conveniently in them without a constant Releif. The construction and position of these Barracks must be left to your own judgment and that of the Engineers appointed to superintend this Business.
        It would be my wish to have three of the Brigades stationed upon West point, and the other in the neighbourhood of the Continental Village, where General Nixon hutted last Winter, if those Huts can be again made habitable, and there is a sufficiency of Wood: But should you be of the prevailing opinion that not more than two Brigades can be conveniently quartered upon the point, on account of covering—Fuel &ca you may post another upon the East side of the River, so near, as to afford instant assistance should it be wanted. Should this be determined upon—I am informed that there is a good position half a Mile on this side of Mr Buds on the Road between Fishkill and West point. Not having viewed this Ground, I only mention it to you, that you may take it if it pleases you upon inspection.
        
        As soon as the Works at Kings Ferry are finished and fit to receive Garrisons you will post a proper number of Officers and Men in each, to be releived every fourteen days—monthly—or as often as you think proper: provided stationary Garrisons (on account of the superior care and attention which will be given by the Officers and Men to the defences, covering &ca) should not be preferred to either, in which case you have my consent to adopt the latter—And that the communication by the ferry may be made, as little as possible an object for the enemy, you will cause all provision or Stores of any kind to be constantly moved off immediately upon their arrival there.
        I would recommend, if our supplies will admit, that two Months provision should be always before hand at West point, and in the Works at King’s ferry. I have directed the Commy accordingly—And I would also wish that those detached Redoubts which have Magazines in them, should have one months extra provision, for the men necessary for their defence, laid up in them.
        You will, at your own discretion, keep light parties, under the command of a Feild Officer, advanced down towards the White plains—to cover the Country—and gain information of the movements of the enemy.
        You are acquainted with the previous Steps to be taken by the inhabitants of the State, who may want to go into, or come out of New York with their Effects, which you will strictly adhere to. But should you find it necessary, for the purpose of gaining intelligence, to permit any persons to go into New York, you may do it in that case, without consulting His Excellency Governor Clinton.
        As many of the Officers under your command, will have occasion to visit their families, I would have you desire them to agree among themselves who shall first take furloughs—the term of which should be such, as to enable those, who are to go home upon their return, to spend a reasonable time with their families before the opening of the Campaign. I would wish two Feild Officers to remain with a Regiment, (but I must insist upon one as indispensible) and as many Regimental Officers as are necessary for the care of the Men and for common duties. Of the Soldiers inlisted for the War, or who have a considerable time to serve, not more than two to a Company or eighteen to a

Regiment to be furloughed at a time, and those such as are well recommended by their Officers.
        Perhaps some of those whose times are near expiring would reinlist for the War upon an immediate furlough. Should there be any such, for whose faithful return their former Officers will undertake to vouch, I think it would be well to indulge them, if they require it as an inducement. But the greatest caution will be necessary, otherwise the Bounty Money will be thrown away. Some whose times are near expiring may perhaps be willing to reinlist in the Artillery or Cavalry, tho’ not in the Infantry, in such cases, it will be for the general good to permit them to join those Corps immediately, if they have not more than a very short time to serve.
        There are conventional Signals established for alarming the Country and calling in the Militia in case of absolute need—The greatest care should be taken in making use of these, as many inconveniencies, and a considerable expence would be occasioned by a false or needless alarm. Be pleased to enquire of His Excellency Govr Clinton whether he thinks any alteration, of the plan established last summer, necessary.
        Should any thing be wanting in the Cloathing line by the troops of Massachusetts, the Sub Cloathier of that State is to direct his application to the Cloathier General who will be near the Head Quarters of the Army.
        You will improve every opportunity the Weather and leisure affords to exercise the troops agreeable to the Rules and Regulations established for that purpose, and will pay the strictest attention to order—regularity and discipline in every respect.
        I have directed Colo. Hay to have all the Boats not necessary for the service of the Garrison and other purposes carefully collected and properly laid up. You will however be pleased to pay attention to the matter.
        I shall write to the pay Master General and desire him to appoint a deputy to reside at this post for the conveniency of paying the troops here and at Danbury. You will therefore sign Warrants for their monthly pay when properly authenticated by the deputy pay Master and presented to you.
        The scarcity of forage points out the expediency of divesting this post and its dependencies of all Horses and Cattle not absolutely necessary, as soon as may be. Colo. Hay who superintends

the Quarter Masters department will order them to proper places.
        I have only to add that you will use every possible precaution to obtain previous notice of any move of the enemy towards you. Should such an event take place, you will not fail to give me the speediest information. Given at Head Quarters at West point this 27th day of Novemr 1779.
        
          Go: Washington
        
      